 1   C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
     ERIN E. SCHNEIDER (Cal. Bar No. 216114)
 2    schneidere@sec.gov
     JEREMY E. PENDREY (Cal. Bar No. 187075)
 3    pendreyj@sec.gov
     E. BARRETT ATWOOD (Cal. Bar No. 291181)
 4    atwoode@sec.gov
     ANDREW J. HEFTY (Cal. Bar No. 220450)
 5    heftya@sec.gov
     SECURITIES AND EXCHANGE COMMISSION
 6   44 Montgomery Street, Suite 2800
     San Francisco, CA 94104
 7   T: (415) 705-2500
     F: (415) 705-2501
 8
     ERIC M. BROOKS (Cal. Bar No. 209153)
 9    brookse@sec.gov
     SECURITIES AND EXCHANGE COMMISSION
10   33 Arch Street, 23rd Floor
     Boston, MA 02110-1424
11   (617) 573-8900
12
13
14                                   UNITED STATES DISTRICT COURT

15                                  NORTHERN DISTRICT OF CALIFORNIA

16                                      SAN FRANCISCO DIVISION

17
     SECURITIES AND EXCHANGE COMMISSION,              Case No. 3:18-cv-05080-JST-DMR
18
                      Plaintiff,                      STIPULATED ORDER RE:
19                                                    DISCOVERY OF
              vs.                                     ELECTRONICALLY STORED
20                                                    INFORMATION
     MICHAEL B. ROTHENBERG, and
21   ROTHENBERG VENTURES LLC (f/k/a
     FRONTIER TECHNOLOGY VENTURE CAPITAL
22   LLC and ROTHENBERG VENTURES
     MANAGEMENT COMPANY, LLC),
23
                      Defendants.
24
25
26
27
28


     Stipulated Order re: ESI                    1       Case No. 3:18-cv-05080-JST-DMR
 1
         1. PURPOSE
 2
             This Order will govern discovery of electronically stored information (“ESI”) in this
 3
     case as a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the
 4   Discovery of Electronically Stored Information, and any other applicable orders and rules.
 5       2. COOPERATION
 6           The parties are aware of the importance the Court places on cooperation and commit to
 7   cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the
 8   Discovery of ESI.
 9       3. LIAISON
10           The parties have identified liaisons to each other who are and will be knowledgeable
11   about and responsible for discussing their respective ESI. Each e-discovery liaison will be, or
12   have access to those who are, knowledgeable about the technical aspects of e-discovery,
13   including the location, nature, accessibility, format, collection, search methodologies, and
14   production of ESI in this matter. The parties will rely on the liaisons, as needed, to confer
15   about ESI and to help resolve disputes without court intervention.

16       4. PRESERVATION

17           The parties have discussed their preservation obligations and needs and agree that

18   preservation of potentially relevant ESI will be reasonable and proportionate. To reduce the

19   costs and burdens of preservation and to ensure proper ESI is preserved, the parties agree that:

20           a) Only ESI created since November 1, 2013, will be preserved;
             b) The parties have exchanged a list of the types of ESI they believe should be
21              preserved and the custodians, or general job titles or descriptions of custodians, for
22              whom they believe ESI should be preserved, e.g., “HR head,” “scientist,” and
                “marketing manager.” The parties shall add or remove custodians as reasonably
23              necessary;
24           c) The parties have agreed on the number of custodians per party for whom ESI will
                be preserved;
25
             d) Among the sources of data the parties agree are not reasonably accessible, the
26              parties agree not to preserve the following: backup media created before November
                1, 2013, digital voicemail, instant messaging, and automatically saved versions of
27              documents; and
28           e) In addition to the agreements above, the parties agree data from these sources (a)


     Stipulated Order re: ESI                          2           Case No. 3:18-cv-05080-JST-DMR
 1                could contain relevant information but (b) under the proportionality factors, should
                  not be preserved: backup media created before November 1, 2013, digital
 2                voicemail, instant messaging, and automatically saved versions of documents.
 3       5. SEARCH
 4           The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if
 5   appropriate, they will meet and confer about methods to search ESI in order to identify ESI
 6   that is subject to production in discovery and filter out ESI that is not subject to discovery.
 7       6. PRODUCTION FORMATS
 8           The parties agree to produce documents in ☒ PDF, ☒TIFF, ☒native and/or ☐paper or

 9   a combination thereof (check all that apply) file formats. The default production format will be

10   TIFF with OCR text and metadata load files, and, if available, native files for files from

11   Microsoft Excel, Microsoft Access, and/or QuickBooks. PDF and/or paper formats will be

12   produced only if specifically requested or not otherwise available in another format. If

13   particular documents warrant a different format, the parties will cooperate to arrange for the

14   mutually acceptable production of such documents. The parties agree not to degrade the

15   searchability of documents as part of the document production process.

16       7. PHASING
             When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties
17
     agree to phase the production of ESI and the initial production will be from the following
18
     sources and custodians: Rothenberg Ventures, Michael Rothenberg, Burke Robinson, and J.R.
19
     Eppler. Following the initial production, the parties will continue to prioritize the order of
20
     subsequent productions.
21
         8. DOCUMENTS PROTECTED FROM DISCOVERY
22
             a) Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-
23              protected document, whether inadvertent or otherwise, is not a waiver of privilege
                or protection from discovery in this case or in any other federal or state proceeding.
24
                For example, the mere production of privileged or work-product-protected
25              documents in this case as part of a mass production is not itself a waiver in this case
                or in any other federal or state proceeding.
26
             b) The parties have agreed upon a “quick peek” process pursuant to Fed. R. Civ. P.
27              26(b)(5) and reserve rights to assert privilege as set forth in their Stipulated
                Protective Order dated December 14, 2018 (ECF No. 34).
28


     Stipulated Order re: ESI                            3          Case No. 3:18-cv-05080-JST-DMR
 1           c) Communications involving counsel retained or employed for purposes of this
                investigation and litigation need not be placed on a privilege log. Communications
 2              may be identified on a privilege log by category, rather than individually, if
 3              appropriate.
         9. MODIFICATION
 4
             This Stipulated Order may be modified by a Stipulated Order of the parties or by the
 5
     Court for good cause shown.
 6
 7           IT IS SO STIPULATED, through Counsel of Record.

 8
 9
     Dated: January 17, 2019                      /s/ E. Barrett Atwood
10                                                E. Barrett Atwood
                                                  Andrew J. Hefty
11                                                Eric M. Brooks
12                                                Attorneys for Plaintiff
                                                  SECURITIES AND EXCHANGE COMMISSION
13
14                                                /s/ Marc J. Fagel            _
                                                  Marc J. Fagel
15                                                GIBSON, DUNN & CRUTCHER
                                                  555 Mission Street, Suite 3000
16                                                San Francisco, CA 94105
17                                                Attorney for Defendants Michael B. Rothenberg
                                                  and Rothenberg Ventures LLC
18
19
20                                          ATTESTATION

21            I, E. Barrett Atwood, am the ECF User whose identification and password are being used
     to file this Stipulated Order re: Discovery of Electronically Stored Information. I hereby attest
22   that each of the above Parties or their representatives concurs in this filing to the extent
23   indicated.

24   Dated: January 17, 2019                      /s/ E. Barrett Atwood
25                                                E. Barrett Atwood
                                                  Attorney for Plaintiff
26                                                SECURITIES AND EXCHANGE COMMISSION

27
28


     Stipulated Order re: ESI                         4          Case No. 3:18-cv-05080-JST-DMR
 1           IT IS ORDERED that the forgoing Agreement is approved.
 2
     Dated: January
             January 18,
                     18, 2018
                         2019
 3                                                     Hon. Jon S. Tigar
                                                  United States District Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulated Order re: ESI                     5           Case No. 3:18-cv-05080-JST-DMR
